HAHN, J.
After verdict for plaintiff, heard on defendant’s motion for a new trial based upon the usual grounds, the ground of newly discovered evidence not being pressed.
This action was based upon a claim for labor and materials furnished by plaintiff for defendant in repairing and rendering more efficient the 'heating plants on Westminster street and on Elmwood avenue.
The plaintiff presents a case- upon which the jury had the right, if they believed his testimony, to return a verdict in his favor. The plaintiff’s testimony was contradicted by defendant but apparently the jury believed plaintiff and rendered a verdict in his favor in the sum of $369.76.
During the progress of the trial it appeared, by the weight of the evidence that a radiator furnished by plaintiff in his bill of particulars at $16.46 was about $5.00 in excess of a fair' price for the same. With the exception of the $5.00 above referred to, the verdict is fully sustained by the evidence and the weight thereof.
If plaintiff files a remittitur for the above sum of $5.00 on or before April 20, 1929, motion for a new trial is denied, otherwise same is granted.